_____________

                                  No. 95-1193EM
                                  _____________

Gloria McGruder,                        *
                                        *
                   Appellant,           *
                                        *   Appeal from the United States
     v.                                 *   District Court for the Eastern
                                        *   District of Missouri.
Marvin T. Runyon, Jr.,                  *
Postmaster General United               *   [UNPUBLISHED]
States Postal Service,                  *
                                        *
                   Appellee.            *
                                  _____________

                       Submitted:     December 14, 1995

                          Filed: December 28, 1995
                                _____________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                              _____________


PER CURIAM.


     Gloria McGruder appeals the district court's judgment that denied
McGruder relief on her employment discrimination claims following a bench
trial.    Essentially, the district court found McGruder was discharged
because   of her excessive absenteeism and not because of her mental
handicap, race, or sex.        We cannot review the district court's factual
findings because McGruder neither provided a trial transcript, as required
by Federal Rule of Appellate Procedure 10(b), nor did she request one at
government expense.     We also conclude no error of law appears in the
district court's legal conclusions.       McGruder did not raise her race and
sex discrimination claims on appeal.       We thus affirm the judgment of the
district court.    See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-